 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-08-00801-PCT-GMS
10                       Plaintiff,                 DETENTION ORDER
11   v.
12   Philbert Johnson Slim,
13                       Defendant.
14
15         On October 30, 2018, Defendant appeared before this Court on a petition for
16   revocation of supervised release. A detention hearing was held. The Court considered
17   the information provided to the Court and the arguments of counsel in determining
18   whether Defendant should be released on conditions set by the Court.
19         The Court finds that Defendant, having previously been convicted and placed on
20   supervised release, and having appeared before the Court in connection with a petition to
21   revoke his supervised release, has failed to establish by clear and convincing evidence
22   that he is not likely to flee or pose a danger to the safety of the community if released
23   pursuant to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of Criminal Procedure, and 18
24   U.S.C. § 3143.
25          IT IS THEREFORE ORDERED that Defendant be detained pending further
26   proceedings.
27         Dated this 30th day of October, 2018.
28
                                                      Honorable Eileen S. Willett
                                                      United States Magistrate Judge
